Citation Nr: 1804282	
Decision Date: 01/22/18    Archive Date: 01/31/18

DOCKET NO.  01-07 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for T11 and T12 compression fracture residuals with lumbar spine intervertebral disc syndrome and degenerative arthritis.  

2.  Entitlement to a rating in excess of 20 percent prior to January 24, 2016, and in excess of 30 percent as of January 24, 2016, for right lower extremity radiculopathy with femoral nerve involvement.  

3.  Entitlement to a rating in excess of 20 percent prior to January 24, 2016, and in excess of 30 percent as of January 24, 2016, for left lower extremity radiculopathy with femoral nerve involvement.  

4.  Entitlement to an effective date prior to February 22, 2015, for service connection for right lower extremity radiculopathy with femoral nerve involvement.  

5.  Entitlement to an effective date prior to February 22, 2015, for service connection for left lower extremity radiculopathy with femoral nerve involvement.  

6.  Entitlement to an effective date prior to January 24, 2016, for a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

A.Z., Counsel


INTRODUCTION

The Veteran had active service from October 1980 to October 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2000 rating decision of the San Diego, California, Regional Office of the Department of Veterans Affairs (VA) which granted service connection for T11 and T12 compression fracture residuals; assigned a 20 percent rating for that disability, effective May 1, 1998; and denied TDIU.  In September 2003, the Board remanded the appeal for additional development of the record.  

In December 2005, the Board denied both an initial rating in excess of 20 percent for T11 and T12 compression fracture residuals and TDIU.  The Veteran appealed to the United States Court of Appeals for Veterans Claims.  In March 2006, the Court granted the Parties' Joint Motion for Remand; vacated those portions of the December 2005 Board decision which denied a rating in excess of 20 percent for T11 and T12 compression fracture residuals and TDIU; and remanded the issues to the Board.  

In July 2006, the Board again denied both a rating in excess of 20 percent for T11 and T12 compression fracture residuals and TDIU.  The Veteran appealed to the Court.  In April 2008, the Court granted the Joint Motion; vacated the July 2006 Board decision; and remanded the appeal to the Board.  

In September 2008, the Board denied a schedular rating in excess of 20 percent for T11 and T12 compression fracture residuals and remanded the issues of entitlement to both an extra-schedular rating in excess of 20 percent for T11 and T12 compression fracture residuals and TDIU for additional development.  The Veteran appealed to the Court.  In July 2009, the Court granted the Parties' Joint Motion for Partial Remand; vacated that portion of the September 2008 Board decision which denied a rating in excess of 20 percent for T11 and T12 compression fracture residuals; and remanded that issue to the Board.  

In March 2010 and July 2012, the Board remanded the appeal for additional development of the record.

In September 2013, the Board denied both an initial rating in excess of 20 percent for T11 and T12 compression fracture residuals and a TDIU.  The Veteran appealed to the Court.  In March 2014, the Court granted the Parties' Joint Motion; vacated the September 2013 Board decision; and remanded the appeal to the Board.

In December 2014, the Board remanded the appeal for additional development.

In February 2015, the RO recharacterized the service-connected spine disability as T11 and T12 compression fracture residuals with lumbar spine intervertebral disc syndrome and degenerative arthritis, rated 20 percent; granted service connection for right and left lower extremity radiculopathy with femoral nerve involvement; and assigned 20 percent ratings for those disabilities, effective February 22, 2015.  

In December 2015, the Board remanded the issues of entitlement to earlier effective dates for service connection for right and left lower extremity radiculopathy; initial ratings in excess of 20 percent for the thoracolumbar spine disability, the right lower extremity radiculopathy, and left lower extremity radiculopathy; and TDIU.  

In March 2016, VA granted service connection for right lower extremity radiculopathy with sciatic nerve involvement and left lower extremity radiculopathy with sciatic nerve involvement; assigned 40 percent ratings for those disabilities; and increased the ratings for right and left lower extremity radiculopathy with femoral nerve involvement from 20 to 30 percent, effective January 24, 2016.  

In March 2017, the Board granted entitlement to TDIU and remanded the remaining issues.  The RO then assigned an effective date of January 24, 2016, for TDIU.  The Veteran's representative submitted a Notice of Disagreement (NOD) in June 2017 regarding the effective date for TDIU.  A Supplemental Statement of the Case was issued in June 2017, prior to the receipt of the NOD, and again in July 2017, both denying an earlier effective date for TDIU.  The present appeal, including an earlier effective date for TDIU, was certified to the Board in August 2017.  The Board notes that the representative did not file a VA Form 9, but the Board has construed the November 2017 brief as a timely substantive appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

In a November 2017 brief, the Veteran's attorney asserts that the report of a May 2017 VA thoracolumbar spine examination and addendum opinion conducted in accordance with the Board's December 2015 and March 2017 Remand instructions fails to comply with those instructions and is otherwise inadequate for rating purposes.  The representative requests that the Veteran's appeal be remanded so that the Veteran may be scheduled for a VA examination.  

In December 2015 and March 2017 Remand instructions, the Board requested that the Veteran be scheduled for a VA spine examination.  The Board indicated that the examiner should report whether, and to what extent, the Veteran experiences functional loss of the spine due to pain or any other symptoms during flare-ups or with repeated use and to discuss the Veteran's February 2011 log account of flare-ups.  The Veteran was provided a May 2017 VA spine examination, and an addendum to that report was also issued in May 2017.  The May 2017 examination report includes comments that the Veteran reported experiencing thoracolumbar spine flare-ups, but the examiner was unable to say without resorting to mere speculation whether the Veteran's pain, weakness, fatigability or incoordination significantly limited functional ability with flare-ups as the Veteran was not examined during a flare-up.  Regarding repeated use over time, the May 2017 addendum shows that the examiner commented that the Veteran reported experiencing thoracolumbar spine flare-ups, but the examiner was unable to say without resorting to mere speculation whether the Veteran's pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over a period of time, as the Veteran would have to be examined under conditions of repeated use over time in order to make such a determination.  

The Veteran's representative has argued that the VA examiner's rationale regarding flare-ups is insufficient and runs afoul of Sharp v. Shulkin, 29 Vet. App. 26, 35 (2017), as the examiner did not estimate the Veteran's functional loss due to flares based on all of the evidence of record.

Compliance with the Board's remand instructions is neither optional nor discretionary.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board notes that the May 2017 addendum did include comment on the Veteran's February 2011 log account of flare-ups, as mandated by the prior remand directives.  However, the examiner also noted that she referred the Veteran to follow-up with neurology and his primary care physician for further assessment regarding the unexplained symptoms of his legs giving out.  Thus far, there is no record of any such follow-up; however, the most recent treatment records associated with the file are dated June 2017.  Accordingly, any recent, outstanding treatment records should be obtained.

The Board finds that the issues of the initial effective dates and ratings assigned for the right lower extremity and left lower extremity radiculopathy with femoral nerve involvement are inextricably intertwined with the issue of the initial rating for the thoracolumbar spine disability, as is the effective date for TDIU.  Two issues are inextricably intertwined when they are so closely tied together that a final decision on one issue cannot be made until a decision on the other issue has been made.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the record any VA medical records not already of record of treatment of the Veteran, including that provided after June 2017.  

2.  Schedule the Veteran for a VA spine examination to assist in determining the current severity of the service-connected thoracolumbar spine disabilities.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided.  The examiner should provide the following opinions:

(a)  Provide ranges of motion for passive and active motion of the thoracolumbar spine.  The examiner should state whether there is any additional loss of lumbar spine function due to painful motion, weakened motion, excess motion, fatigability, or incoordination.  

(b)  Indicate whether, and to what extent, the Veteran experiences functional loss of the spine due to pain or any other symptoms during flare-ups or with repeated use.  The examiner should consider the Veteran's February 2011 log account of flare-ups.  

A rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.  

(c)  Note any incapacitating episodes associated with the thoracolumbar spine disability.  An incapacitating episode is a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  

3.  Then readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).




______________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


